Supplement Dated September 23, 2014 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account JF-A Ensemble II Ensemble III This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. The “DWS Funds” is now known as the “Deutsche Funds” and the below-listed DWS funds have been renamed as follows: Current Fund Name New Fund Name DWS Investments VIT Funds DWS Small Cap Index VIP Deutsche Investments VIT Funds Deutsche Small Cap Index VIP
